EXHIBIT 10.1

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

April 20, 2009

Romulo Pontual

Executive Vice President

DIRECTV, Inc.

2230 East Imperial Highway

El Segundo, CA 90245

Dear Romulo:

The purpose of this letter is to confirm our understanding about modifications
to that certain Amended and Restated Development Agreement dated September 2,
2008 (the “Development Agreement”). Capitalized terms used in this letter
agreement but not otherwise defined herein have the meaning provided in the
Development Agreement. References to sections in this letter agreement refer to
sections of the Development Agreement.

As we discussed, our companies have decided to modify provisions of the
Development Agreement related to co-branding requirements, [*] Product
Documentation deadline, availability of Development Credits, patent marking, and
Commercial TE Launch timing, each as more fully described below.

 

1. Co-Branding Requirements (Section 2.6; Exhibit H)

As contemplated in Section 2.6, Exhibit H of the Development Agreement is hereby
deleted and replaced in its entirety with the revised Exhibit H attached as
Schedule 1 to this letter agreement, effective as of the date hereof.

 

2. [*] Preliminary Hardware Documentation Deadline (Section 2.11(b)(i))

The parties hereby amend the deadline set forth in Section 2.11(b)(i) for
DIRECTV to deliver Preliminary Hardware Documentation for the [*] to TiVo from
[*] to [*].

 

3. Availability of Development Credits (Section 3.14)

 

  (a) Notwithstanding anything to the contrary in Section 3.14 (including,
without limitation, the provision providing that any portion of the Development
Credit not applied to outstanding invoices that are due and payable on or before
January 31 of the subsequent year shall be forfeited), solely with respect to
Development Credits available to DIRECTV as of [*], the parties hereby agree
that DIRECTV will apply the amount of Development Credit available to DIRECTV on
[*], equal to [*], toward the TE Solution Statement of Work entered into by our
companies as of April 20, 2009 (the “SOW”). In addition, the parties hereby
agree that DIRECTV will apply the amount of Development Credit available to
DIRECTV through [*], equal to [*], toward the SOW. Such amounts will be applied
immediately without the need for TiVo to deliver an invoice.



--------------------------------------------------------------------------------

Romulo Pontual

April 20, 2009

Page 2

 

  (b) Notwithstanding anything to the contrary in the Development Agreement,
DIRECTV will [*] the amount of the Development Credit in [*] after applying the
[*] of the SOW to the [*] of the SOW, but [*]. For example, for the [*], if the
[*], then [*] of the SOW and DIRECTV would [*] PCRs and/or the SOW. Each party
would [*] that would be [*] as otherwise set forth in the Development Agreement
(collectively, the [*]). Any amount of DIRECTV’s [*] that [*] will be [*] would
be adjusted as set forth in paragraph (c) below.

 

  (c) Any amount of Development Credit that [*] would be adjusted as set forth
below. In no event will the total amount of Development Credit [*], and [*]

 

  (d) Notwithstanding anything to the contrary in Section 3.14, until all
amounts due under the SOW are paid [*], if any invoice is due for an accepted
PCR prior to [*], then DIRECTV may [*] such invoice. For clarification, any
amounts applied toward any such invoice pursuant to the foregoing sentence [*].

 

4. Patent Marking (Section 4.8(b))

The last sentence of Section 4.8(b) shall be deleted in its entirety and
replaced with the following.

TiVo agrees that inclusion by DIRECTV of any requested patent or other
intellectual property marking pursuant to the foregoing shall not constitute,
and will not be asserted by TiVo to be, any form of admission or estoppel
(express or implied) that the subject products (or any other DIRECTV receiver or
DVR) and/or services (or any other services offered by DIRECTV) are covered by
any listed patents or intellectual property. TiVo acknowledges that it is solely
responsible for any requested patent marking under this Section 4.8 and that
DIRECTV will not review any such requested patent markings to determine whether
the article being marked is patented. In addition, DIRECTV has no obligation to
provide TiVo with assistance in determining whether or not an article being
marked is patented. Without limiting the foregoing, nothing in this Section 4.8
creates any obligation for DIRECTV to provide TiVo with information to assist
TiVo in determining whether any article is patented.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Romulo Pontual

April 20, 2009

Page 3

TiVo, at its own expense, shall defend, or at its option settle, any Claims (as
defined in Section 7.1) against any Indemnified Party (as defined in
Section 7.1) based on allegations that any requested patent marking pursuant to
this Section 4.8 constitutes false marking under 35 U.S.C. § 292 and (b) pay any
award, damages, or costs (including, without limitation, reasonable attorneys’
fees) finally awarded by a court of competent jurisdiction or agreed on in a
settlement of any such Claim; provided that the Indemnified Party: (A) promptly
notifies TiVo in writing of all such Claims; (B) cooperates reasonably with the
TiVo (at TiVo’s expense) in defending such Claims; and (C) allows TiVo the
primary right to control the defense (including the selection of counsel), and
at TiVo’s sole option, to settle, all such Claims.

[*] TiVo may update any such patent markings appearing on a label of the DIRECTV
TE Receiver no less frequently than [*] (and upon [*] notice if necessary to
mitigate a false marking claim or if TiVo believes a false marking claim is
likely). Notwithstanding anything to the contrary in the foregoing, TiVo will
not be liable for, or have any obligation to defend, false marking claims based
on patent markings on labels of products manufactured more than [*] after TiVo
updates such patent markings provided the updated patent marking does not itself
constitute false marking.

 

5. Commercial TE Launch Timing (Section 4.15(d))

The second sentence of Section 4.15(d) is hereby deleted and replaced with the
following:

DIRECTV shall [*] have Commercial TE Launch occur within [*] after DIRECTV TE
Acceptance, provided that in no event shall Commercial TE Launch occur [*] after
DIRECTV TE Acceptance, unless otherwise agreed by the parties in writing.

If this letter agreement is consistent with your understanding of our agreement,
please so indicate by returning a copy of this letter agreement as executed by
an authorized representative of TiVo.

 

Respectfully yours, TiVo Inc. /s/ Naveen Chopra Naveen Chopra

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED DIRECTV, Inc. By:   /s/ Romulo Pontual Name:   Romulo
Pontual Title:   EVP & CTO Date:   April 20, 2009

 



--------------------------------------------------------------------------------

Schedule 1

EXHIBIT H –BRANDING GUIDELINES

This document describes the branding guidelines for the DIRECTV TE Receiver. As
a baseline, an existing user of any TiVo DVR or other set top box running the
TiVo service should be able to pick up the remote and know how to access TiVo
features and DVR functions and services. TiVo branding will be implemented as
per TiVo Trademark Usage Guidelines set forth in Exhibit T (“TiVo Trademark
Requirements for Service Providers”).

 

  1. TiVo Screens and On-Screen Displays. The TiVo logo must appear as it does
on the currently shipping retail TiVo release. Where technically feasible, TiVo
screens may include background animations or stills called loopsets. The TiVo
logo must appear within these loopsets with identical animation, size, and
placement to the TiVo logo used in the currently shipping retail TiVo release. A
DIRECTV logo will appear in the upper right corner of most TiVo screens.
Exceptions are when the upper right corner displays content or other iconic
messaging relevant to the current screen or when the screen or OSD cannot
accommodate DIRECTV branding without significant design and technical effort, in
which case the parties shall mutually agree on alternative placement of DIRECTV
branding or omission of DIRECTV branding for the specific circumstance. On
screens where both DIRECTV and TiVo branding are present, the TiVo logo shall be
at least 75% of the height of the DIRECTV logo (excluding antennas and legs).

 

  2. DIRECTV Screens and On-Screen Displays. Screens and OSD that are not part
of the currently shipping TiVo retail release and are used for accessing DIRECTV
features shall have DIRECTV branding and may have TiVo branding.

 

  3. Sounds. Where technically feasible, the trademarked TiVo sounds that play
in the UI when each button on the remote is pressed are required elements of
TiVo branding. These sounds include but are not limited to: arrow up/down; left
arrow; right arrow; page up; page down; bonk; select; thumbs up; thumbs down;
central chime; showcase transitions; dialog chime; billboard chime; replay; fast
forward; and rewind.

 

  4. Hardware. All DIRECTV TE Receivers must include a TiVo logo on the front
bezel of the hardware.

 

  5. Remote Control. The remote control shall be based on the TiVo “peanut”
design and have a TiVo branded key which navigates to the TiVo Central screen
and the Thumbs Up and Thumbs Down logos along with TiVo-specific button colors.
The remote control will have DIRECTV branding in the distribution partner
branding location. If TiVo is not managing development of the remote with TiVo’s
preferred remote control vendor [*], then TiVo will provide specifications and
additional requirements for the remote control.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.